Ragan, C.
Jessie M. Hopper brought this suit in the district court of Burt county in behalf of herself and two minor children against Thomas M. Roberts, a licensed dealer in intoxicating liquors, to recover damages for loss of support to herself and children by reason of the drunkenness of her husband caused by intoxicating liquors sold to him by Roberts. She had a verdict and judgment and Roberts brings the case here for review.
The only argument made in the brief is that the damages awarded by the jury are excessive. The verdict was for a much smaller sum than that claimed by the plaintiff below in her petition and not in excess of the amount warranted by the evidence. Under an assignment that the damages awarded are excessive we cannot review the action of the district court in admitting in evidence certain items of damage. Our consideration of the case *682must be confined solely to tbe assignment of error argued in the brief. The judgment of the district court is
Affirmed.